DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Bekenova et al. RU 2218325) discloses a electrohydrogenation method for making a compound comprising one or more amine groups, wherein the compound comprising one or more amine groups is aliphatic or aromatic, comprising: contacting a reaction mixture having an basic pH with a cathode, wherein the reaction mixture comprises: one or more aliphatic or aromatic compounds comprising one or more nitriles; and an electrolyte comprising: a buffer salt, and applying current; wherein at least one nitrile of the one or more aliphatic or aromatic compounds are hydrogenated such that one or more amine group(s) are formed.
Ayers discloses electrocatalytic hydrogenations of nitriles to amines, using an electrolyte comprising metal salt and pH buffers.
However none of the prior art discloses electrolyte comprising a tetraalkyl amine and ion chelator. 
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794